 FISHER PRODUCTS COMPANY161agreement, we find that it is not conclusive that the Petitioners will notbargain on a joint basis for the unit herein found appropriate.We seeno reason to depart from our past practice in such cases and shall denythe motion to dismiss.'The names of the Petitioners will appearjointly on the ballot, and, if they are successful in the election herein-after directed, they will be certified jointly as the bargaining repre=sentative of the employees in the entire appropriate unit.The Em-ployer may then insist that the Petitioners bargain jointly for suchemployeesas a single unit.[Text of Direction of, Election omitted from publication.]J.'J.Moreau &Son,Inc.,107 NLRB999;SonocoProducts Company,107 NLRB 82.Fisher Products CompanyandLocal 404, Upholsterers'Inter-national Union of North America,AFL.Case No. 4-RU-?d591.-September 22,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant. to a Board Decision and Direction of Election,' an electionby secret ballot was conducted on April 5,1955, under the direction andsupervision of the;Regional Director for the Fourth Region, among the,-erliplcyees in the appropriate unit.At the conclusion of the election;the parties were' furnished with a tally of ballots which showed that ofapproximately 34 eligible voters, 7 voted for and 15 against the Unionand 12 votes were challenged.Thereafter, on April 13,.1955, the Union filed objections to conductaffecting the results of the election.On May 26, 1955, the RegionalDirector issued and duly served upon the- parties his report and rec-ommendation on challenges and objections, in which he recommendedthat the challenges be sustained and that the objections be overruledon the ground that they had not been timely served upon the Employer.Thereafter'the Petitioner filed timely exceptions to the Regional Di-rector's report and a supporting brief.As stated, the election was held on April 5, 1955. The objectionswere not filed in the Regional Director's office until April 13, 1955, andwere not actually received by the Employer until April 14. Section102.61 of the Board's Rules and Regulations requires that objectionsbe-filed with the Regional Director within 5 days of the receipt ofthe tally of ballots and that, copies of the objections immediately bea Not reportedin printed volumes of Board Decisions and Orders.114 NLRB No. 37. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDserved on the other parties? Section 102.83 of the Rules providesthat in computing periods of less than 7 days, intermediate Sundaysand holidays shall be excluded in the computation.'Under this for-mula, the last day for filing the objections would ordinarily have beenApril 12, 1955.However, the Petitioner contends that April 8, GoodFriday, should not be included in the 5-day computation because thatday is a legal holiday in Pennsylvania.The Petitioner further con-tends that, as ik copy of the objections was mailed to the Employer onthe very day that it filed them with the Regional. Director, service wastimely even though the objections were not received until the followingday, April 14.We agree with the Petitioner that service of the objections on theEmployer was timely, provided that the filing of them with the Re-gional Director was also timely. Section 102.82 of the Board's Rulesprovides that:The date of service shall be the day when the matter served isdeposited in the United States mail or is deliveredin person,, asthe case may be.The Petitioner deposited a copy of the objections in the mail -on thevery day that it filed the objections with the Regional Director. Thisconstitutes immediate service within the meaning of Section 102.61.The remaining question, whether the objectionsweretimely filedwith the Regional Director, dependsuponwhether GoodFriday is a"holiday" within the intendment of Section 102.82of the Board'sRules.Although Pennsylvanialaw designatesGood Fridayas a holi-day for certain limited purposes relating to the handlingof commer-cial transactions,4 it has not been so designated by Act of Congress orPresidential proclamation.We think our rules shouldbe given asingle, uniform interpretation, rather than 48 differentinterpretationsdepending on the State in which transactionsarise.5We thereforeconstrued the term "holiday"as used inour rule tomean only Federalholidays, that is, holidays declared as such either bycongressionalenactment or by Presidential proclamationsAccordingly, we find2 Section 102 61 reads :Within 5 days after the tally of ballots has been furnished,any party may filewith the regional director four copies of objections to the conduct of the electionaffecting the results of the election....Copies of such objections shall immediatelybe served upon each of the other parties by the party filing them. . . .Section 102.83 provides:In computing any period of time prescribed or allowed by these rules,the day of theact, event,or default after which the designated period of time begins to run(ls notto be included....When the period of time prescribed or allowed is less than 7 days,intermediate Sundays and holidays shall be excluded in the computationFor thepurpose of this section a Saturday on which the Board's offices are not open forbusiness shall be considered as a holiday. . . .4 44 P.S. § 11.5 Cf.N. L. R.B. v Hearst Publications,332 U. S. 111, 123.6See5U.S.C.¢H86,87. FISHER PRODUCTS COMPANY163that the Petitioner' filed its objections too late and they therefore arerejected'.Thereremainsfor our consideration the exceptions taken by thePetitioner to the Regional Director's recommendation that the chal-lenges to the 12 disputed ballots be sustained.The Regional Directorreported 'that on March 29, the Employer laid off 10 of the 12 chal-lenged voters, that the Employer has suffered a sharp decline in busi-nessduring the past 2 years, and that since the layoff none of the laid-off employees have been recalled and no new employees have beenhired.The Regional Director therefore concluded that the laid-offemployees had no present expectancy of employment, in the near fu-ture with the Employer and recommended that ballots of these votersnot be opened and counted. The Petitioner excepts generally to thefinding that no new employeeswerehired after March 29, butgives nofacts to support its exceptions?We find that the Petitioner's excep-tions do not raise substantial and material issues with respect to theeligibility of the 10 laid-off employees, and, accordingly, adopt therecommendation of theRegionalDirector that the challenges to theseballotsbe sustained.The remaining two challengedballots areinsufficient in number toaffectthe results of the election.As the Petitioner failed toreceive amajority of the valid ballotscast,we shall certify the results of theelection.[The Board certified that a majority of the valid ballots was notcast for the Petitioner, Local 404, Upholsterers' International Union ofNorth America, AFL, and that this Union is not the exclusive repre-sentativeof the employees employed at the Employer's Trainer, Penn-sylvania, plant.]MEMBER MURDOCK,dissenting :I join my colleagues in the majority opinion insofar as it construesthe term "holidays" as used in Section 102.61 to mean "only Federalholidays, . . . declared as such either by congressional enactment orby Presidential proclamation."However, I believe it is a mistake toapply that construction in the instant proceeding. I would limit itsapplicationto future cases.The majority opinion in effect admits that Section 102.61 of theBoard'sRules andRegulations is susceptible to a different construc-tion than the one.given to it in the decision herein, but in the interestof havinga singleuniform policy rather than 48 different interpre-tationsdepending on the State wherein transactionsarise, it sets forthfor the firsttime an explicitdefinition of the term "holidays."In suchvNational Foundry Company of New York,Inc.,112 NLRB 1214.387644-56-vol. 114-12 164DECISIONS OF NATIONAL, LABOR RELATIONS BOARDthat this Board not penalize a party on the technical grounds that `it_has not correctly interpreted an -ambiguous ,provision. in -the Board'sregulations.As there has been no showing that Petitioner acted in,bad faith in interpreting the term "holidays" to include State holidays.such as Good Friday, I think the Board should follow the practicepursued inTVesternWear of California, Inc.,'of applying to future,practice seems to be required by Section 102.90 of the Board's Rulesand Regulations, which states :The Rules and Regulations in this part- shall be liberally con-,strued to effectuate the purposes and provisions of the Act.,Accordingly, I would take such action-as might be necessary in order'to enable this- Board to'consider on the merits the Petitioner's objec-tions to conduct affecting the results of the election.s 87 NLRB 1363-N. N. Hills Brass Co.andBakery,Grocery, LaundryDrivers andHelpersLocal-559, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers-,ofAmerica, AFL,:Petitioner.SUPPLEMENTAL DECISION AND CERTIFICATIONPursuant to a Decision and Direction of Election dated June 3, 1955(not reported- in .printed volumes of Board Decisions and Orders),,an election by secret ballot was conducted in the above-entitled pro-.ceeding on June 23, 1955, under the direction and supervision of theRegional Director for the First Region among -the employees in theunit found appropriate in the aforesaid Decision and Direction ofElection.The tally of ballots issued after the election showed 'that, ofthe Union and 26 voted against the Union. - One of the ballots castwas void..-On June 30, 1955, the Employer filed timely objections to the conduct of the election.Thereafter, in accordance with the, Board's Rulesand Regulations, the .Regional Director conducted an investi^atiouand on July 18, 1955, issued and duly served upon the parties a reporton objections, in which he found the objections to be without meritand therefore recommended that the Board,dismiss the objections andcertify the. Union as the, exclusive bargaining -representative of the_employees in the appropriate unit.Thereafter, the Employer filed114 NLRB No. 35.